WALKER, Justice,
for the Court:
This is an appeal from the Chancery Court of the First Judicial District of Hinds County, Mississippi, which granted a divorce to the appellee and awarded her custody of the children, child support, and attorney’s fees. The final decree further impressed a lien against the appellant in favor of the appellee upon the funds of appellant, a former state employee, in the Public Employees’ Retirement System of Mississippi “to insure compliance with Decrees of this Court.”
The sole question presented is whether the chancery court had authority to impress a lien upon state retirement funds of appellant on deposit in the Public Employees’ Retirement System of Mississippi.
The appellant argues that impressing a lien upon a state employee’s retirement funds is prohibited by law, and cites Mississippi Code Annotated section 25-11-129 (1972), which provides:
The right of a person to an annuity, a retirement allowance, or benefit, or to the return of contributions, or to any optional benefit or any other right accrued or accruing to any person under the provisions of articles 1 and 3, and the moneys in the system created by said articles, are hereby exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as in the cited articles specifically otherwise provided.
The Code section leaves little for us to decide. The Legislature, when setting up the retirement system, saw fit to exempt the moneys accumulated in the system from any state or municipal tax, levy and sale, garnishment, attachment, or any other process whatsoever. It therefore follows that if the funds are not subject to execution, etc., that it is not subject to the imposition of a lien. An unenforceable lien would be of no value.
The provision of the decree of the chancery court impressing a lien upon the retirement funds of the appellant is therefore reversed and the decree modified accordingly-
REVERSED, DECREE MODIFIED AND RENDERED.
GILLESPIE, C. J., PATTERSON and IN-ZER, P. JJ., and SMITH, ROBERTSON, SUGG, BROOM and LEE, JJ.., concur.